ACKNOWLEDGMENTS
The present application is being examined under the pre-AIA  first to invent provisions. 
	Note(s):  Claims 1-27 are pending.

APPLICANT’S INVENTION
The instant invention is directed to treating cancer by administering a PSMA-targeted phthalocyanine compound of Formula 
    PNG
    media_image1.png
    387
    453
    media_image1.png
    Greyscale
 as set forth in independent claims 1 and 15.

PREVENTION CLAIMS
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14 and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The disclosure of the instant invention is directed to treating cancer by administering
    PNG
    media_image1.png
    387
    453
    media_image1.png
    Greyscale
to a subject and surgically removing the cancer cells.  The term ‘inhibit’ is equivalent to the preventing and as a result the use of the claim indicates that tumor recurrence is permanently eliminated.  However, preventing the recurrence of tumor/cancer is inconsistent with what is known in the art since because the invention is novel and the disclosure does not set for that at no time during a subject’s lifetime did one experience or should any characteristics or actual presents of a tumor/cancer recurrence.

WRITTEN DESCRIPTION REJECTION
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Applicant is reminded that an Inventor is entitled to a patent to protect his work only if he/she produces or has possession of something truly new and novel.  The invention being claimed must be sufficiently concrete so that it can be described for the world to appreciate the specific nature of the work that sets it apart from what was before.  The Inventor must be able to describe the item to be patented with such clarity that the Reader is assured that the Inventor actually has possession and knowledge of the unique composition that makes it worthy of patent protection.  The instant application does not sufficiently describe the invention as it relates to X (PSMA targeting moieties) values in the structure 
    PNG
    media_image1.png
    387
    453
    media_image1.png
    Greyscale
 other than an antibody, peptide lipid, polynucleotide, antibody fragment, neurotransmitter, hormone, or element.  Thus, what the Reader gathers from the instant application is a desire/plan/first step for obtaining a desired result.  While the Reader can certainly appreciate the desire for achieving a certain end result, establishing goals does not necessarily mean that an invention has been adequately described.
	While compliance with the written description requirements must be determined on a case-by-case basis, the real issue here is simply whether an adequate description is necessary to practice an invention described only in terms of its function and/or based on a disclosure wherein a description of the components necessary in order for the invention to function are lacking.  In order to satisfy the written description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the Inventor possessed the claimed invention at the time of filing.  In other words, the specification should describe an invention and does so in sufficient detail that one skilled in the art can clearly conclude that the Inventor created what is the claimed.  Thus, the written description requirement is lacking in the instant invention since the various terms as set forth above are not described in a manner to clearly allow persons of ordinary skill in the art to recognize that Applicant invented what is being claimed.

112 SECOND PARAGRAPH REJECTIONS
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1-27:  Claims 1, 3, 5, 7, 9, 15, 17, 19, 21, and 23 are ambiguous because it is unclear what PSMA targeting moiety or PSMA-1 ligand Applicant is referring to that are compatible with the instant invention.  Since claims 2, 4, 6, 8, 10-14, 16, 18, 20, 22, and 24-27 depend upon independent claims 1 or 15 for clarity, those claims are also vague and indefinite.
Claims 1, 5, 7, 9, 15, and 27:  The claims recites the limitation 
(1) claim 1, line 4, ‘the formula (I)’; (2) claim 1, line 21, ‘the site’; (3) claim 1, line 22, ‘the cytotoxic effects’; (4) claim 5, line 1, ‘the formula (II)’; (5) claim 7, line 1, ‘the formula (III)’; (6) claim 9, line 1, ‘the formula (IV)’; (7) claim 15, lines 3-4, ‘the pharmaceutical composition’; (8) claim 15, line 4, ‘the formula (I)’; (9) claim 15, line 16, ‘the prostate cancer cells’; (10) claim 15, line 22, ‘the cytotoxic effects’; (11) claim 23, line 1, ‘the formula (IV)’; and (11) claim 27, line 1, ‘the surgical resection site’.  There is insufficient antecedent basis for this limitation in the designated claim.
	Claims 1 and 15, line 22:  The claim is ambiguous because it is unclear what cytotoxic effects Applicant is referring to that are induced by the phthalocyanine compound after surgical resection.


COMMENTS/NOTES
It should be noted that no prior art is cited against the instant invention.  The instant invention is distinguished over the prior art of record because the prior art neither anticipates nor renders obvious the specific phthalocyanine compounds encompassed by the instant invention.  The closest art is Applicant’s own work (US Patent No. 10,709,794).  The closest art neither discloses nor renders obvious surgically resecting the cancer in a subject and then irradiating the phthalocyanine compound to induce cytotoxic effects on residual cancer cells following surgical resection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D L Jones whose telephone number is (571)272-0617. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G. Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D. L. JONES/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        August 13, 2022